DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 3/29/2021 has been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 3/29/2021, as modified by the preliminary amendment also filed on 3/29/2021.  Claims 13, 15-20, 22-26, and 29-36 are now pending in the present application.
Allowable Subject Matter
Claims 13, 15-20, 22-26, and 29-36 are allowed.

The following is an Examiner’s statement of reasons for allowance: Considering claims 13 and 20, the best prior art found during the prosecution of the present application, Kitazoe et al. (U.S. Patent Application Publication No. 20090181661 A1) and Vajapeyam et al. (U.S. Patent Application Publication No. 2017/0127470 A1) (both disclosed in Applicant’s IDS), fails to disclose, teach, or suggest the limitations of determining that the SI modification time has passed and that the SI update notification was not sent successfully for at least one SI update period of the plurality of SI update periods and transmitting a SI update notification to a wireless device, the SI update notification including an indication that the wireless device should acquire updated SI immediately in combination with and in the context of all of the other limitations in claims 13 and 20.
Claims 15-19, 22-26, and 29-36 are also allowed by virtue of their dependency on claims 13 and 20.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Tenny et al. (U.S. Patent Application Publication No. 2009/0310503 A1) discloses a method and apparatus for managing interaction between DRX cycles and paging cycles;
Chun et al. (U.S. Patent Application Publication No. 2012/0099464 A1) discloses a method and apparatus for managing system information in wireless communication system supporting multi-carriers;
Wang et al. (U.S. Patent Application Publication No. 2016/0295504 A1) discloses system enhancements for using extended DRX; and
You et al. (U.S. Patent Application Publication No. 2018/0027483 A1) discloses a method and user equipment for receiving system information, and a method and base station for transmitting system information.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642